[Cite as In re Y.W., 2018-Ohio-325.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


In re Y.W., J.W., T.W.                              Court of Appeals Nos. L-17-1215

                                                    Trial Court No. JC 15250150


                                                    DECISION AND JUDGMENT

                                                    Decided: January 26, 2018

                                            *****

        Laurel A. Kendall, for appellant.

        Jill E. Wolff, for appellee.

                                            *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Lucas County Court of Common

Pleas, Juvenile Division, which terminated the parental rights of appellant-mother to the

subject minor children, Y.W., J.W., and T.W., and granted permanent custody to

appellee, Lucas County Children Services Board. For the reasons set forth below, this

court affirms the judgment of the juvenile court.
       {¶ 2} The following facts are relevant to this appeal. Because none of the fathers

of Y.W., J.W., and T.W. are parties to this appeal, we limit our discussion to the juvenile

court’s findings as they relate to appellant-mother.

       {¶ 3} On September 14, 2015, appellee filed a complaint in dependency, neglect,

and abuse and a motion for shelter care hearing, regarding the subject children. Toledo

police observed appellant’s suspicious driving on September 12, 2015, when she was

swerving and unable to maintain control of the vehicle. Toledo police stopped the

vehicle and observed appellant intoxicated and unable to answer basic questions about

her three children in the car with her. Appellant had slurred speech, bloodshot and glassy

eyes, a strong scent of intoxicating beverages, and told police she had been drinking.

Toledo police arrested appellant for operating a vehicle under the influence of alcohol or

drugs, reckless operation, and child endangerment. Toledo police referred Y.W., J.W.,

and T.W. to appellee for safe keeping while appellant was processed. During processing

appellant told police she smoked marijuana while pregnant with T.W., who was a

newborn. Within the past year appellee already temporarily removed Y.W. and J.W.

from appellant’s care due to issues that included appellant’s substance abuse of alcohol.

Following the September 14, 2015 shelter care hearing, appellee was awarded interim

temporary custody of Y.W., J.W., and T.W.

       {¶ 4} On October 15, 2015, following an adjudicatory hearing, Y.W. and J.W.

were each found to be a dependent and neglected child, and T.W was found to be a




2.
dependent, neglected, and abused child. On that day appellee was awarded temporary

custody of Y.W., J.W., and T.W.

      {¶ 5} On July 18, 2016, appellee moved for permanent custody of Y.W., J.W., and

T.W. Appellant continued to be involved in the criminal justice system on a separate

matter. Subsequent to appellee’s motion the guardian ad litem for Y.W., J.W., and T.W.

filed a report recommending permanent custody to appellee and detailed the failed efforts

to find a willing relative to take custody of the children. The permanent custody

adjudicatory hearing was held June 19 and 22, 2017. Appellant arrived very late,

thinking the hearing was the following day.

      {¶ 6} On June 22, 2017, the juvenile court announced its decision.

             After taking into consideration all relevant testimony and evidence,

      the Court finds by clear and convincing evidence that despite reasonable

      efforts to prevent their continued removal from the parents, the children

      could not and should not return to their parents and it is in the best interest

      of the children to grant permanent custody to Lucas County Children

      Services. There have been reasonable efforts to reunify the children and

      Lucas County Children Services have made reasonable efforts to finalize

      the permanency plan. I know you love your children very much, but they

      deserve permanency. And if * * * you had made some significant,

      consistent progress in your case plan and having a relationship with the




3.
       children, we may be in a different position, but the evidence didn’t show

       that. So that is my decision today.

       {¶ 7} By judgment entry journalized August 1, 2017, the juvenile court made a

number of relevant findings to this appeal.

       {¶ 8} Pursuant to R.C. 2151.353(A)(4), and R.C. 2151.414(E)(1), (2), (4), (10),

(11) and (16) by clear and convincing evidence the juvenile court found Y.W., J.W., and

T.W “cannot and should not be placed with [appellant] within a reasonable time.”

       {¶ 9} Pursuant to R.C. 2151.414(D)(1) by clear and convincing evidence the

juvenile court found an award of permanent custody to appellee is in the best interests of

Y.W., J.W., and T.W. The juvenile court determined the children “are very bonded to

each other”; “have some special needs that are being addressed in services”; “are all

doing well in their foster placements”; and permanent custody to appellee was

recommended in the best interest of the children by the guardian ad litem, the caseworker

of record, and the previous caseworker.

       {¶ 10} Pursuant to R.C. 2151.414(B)(1) by clear and convincing evidence the

juvenile court further found Y.W., J.W., and T.W., who were of tender age, had been in

temporary custody of appellee for 21 months of a consecutive 22 month period.

       {¶ 11} Pursuant to R.C. 2151.419 the juvenile court found appellee “made

reasonable efforts to prevent the need for removal of the children, and the continued need

for removal from their home, however, such efforts were unsuccessful. Said efforts

included case plan management, visitation, [and] referrals to assessments, mental health



4.
treatment, substance abuse treatment, Lucas County Family Drug Court, Anger

Management services, P.C.I.T. [parent, child interactive therapy], [and] parenting classes.

The Court finds that although these services were offered, the conditions that caused the

initial removal of the children from [appellant’s] care have not been remedied and the

children cannot be returned to [appellant] within a reasonable period of time.”

       {¶ 12} Pursuant to R.C. 2151.414(E)(1) the juvenile court found the conditions

that caused the initial removal of the children from the appellant’s care included

appellant’s mental health and substance abuse, housing, ongoing criminal concerns, and

parenting concerns. “These concerns still exist today.”

       {¶ 13} Pursuant to R.C. 2151.414(E)(2) the juvenile court found appellant “has

chronic mental health and substance abuse issues that make her unable to parent now or

as anticipated one year after the permanent custody trial.” Appellant was diagnosed with

“Unspecified Bipolar Disorder, PTSD, Cannabis use disorder, Persistent Depressive

Disorder and Alcohol Use Disorder.” She did not successfully complete her treatments,

continued to test positive for alcohol as recently as a month prior to the hearing, and did

not take her prescribed medication.

       {¶ 14} Pursuant to R.C. 2151.414(E)(4) the juvenile court found that appellant has

“shown a lack of commitment towards these children. Mother has missed weeks at a

time of visitation. * * * Mother had not presented any evidence that she can currently

provide a safe, stable home for these children. She still has substance abuse and mental




5.
health issues that have not been treated. She has not successfully passed a parenting

class.”

          {¶ 15} Pursuant to R.C. 2151.414(E)(11) the juvenile court found “that mother has

previously lost permanent custody of a sibling to these children and she has not shown

that she can provide a safe stable home at the current time. * * * She still has substance

abuse and mental health issues that have not been treated. She has not successfully

passed a parenting class.”

          {¶ 16} It is from the juvenile court’s August 1, 2017 journalized judgment entry

which appellant-mother filed her appeal on August 28, 2017, and amended on September

5, 2017.

          {¶ 17} Appellant sets forth two assignments of error:

                 I. The juvenile court erred in granting appellee Lucas County Children

          Services Board’s motion for permanent custody as it was against the manifest

          weight of the evidence.

                 II. Appellant received ineffective assistance of counsel in violation of her

          rights under the Sixth and Fourteenth Amendments to the United States

          Constitution and Article I, Section 10 of the Constitution of the State of Ohio.

                             I. Manifest Weight of the Evidence

          {¶ 18} In support of her first assignment of error, appellant argues that her

“employment, if sporadic; her stable housing; and her medical condition of sickle cell

anemia, taken together, overcame the concerns expressed by the agency as to [her]



6.
inconsistent participation in parenting services and occasional missed visits.” Appellant

argues that since she was employed full-time at the time of trial, “[t]his court should find

that full-time employment could also be a bar to completion of services, but that

employment is necessary to obtaining and/or providing stable housing for children.”

Appellant further argues that agency services “are only available during traditional

working hours [and] will always conflict with an agency directive to obtain employment

and/or stable housing.” Finally, appellant argues that her sickle cell anemia contributed

to her inability to attend visits with the children.

       {¶ 19} Appellee argues in response the juvenile court’s decision was not against

the manifest weight of the evidence. The evidence supported each of the juvenile court’s

findings stated in its judgment entry.

       {¶ 20} We must affirm a juvenile court’s determination in a permanent custody

case unless it is against the manifest weight of the evidence. In re A.A., 6th Dist. Lucas

No. L-17-1162, 2017-Ohio-8705, ¶ 18. “A challenge to the weight of the evidence

questions whether the greater amount of credible evidence was admitted to support the

judgment than not.” Flowers v. Siefer, 6th Dist. Lucas No. L-16-1002, 2017-Ohio-1310,

¶ 94. In determining whether a permanent custody judgment is against the manifest

weight of the evidence, this court reviews the entire record, weighs the evidence and all

reasonable inferences, considers the credibility of the witnesses, and determines whether

the trier of fact clearly lost its way to create such a manifest miscarriage of justice as to

reverse the judgment. In re A.A. at ¶ 18. In a permanent custody case the juvenile court



7.
is the trier of fact and is in the best position to weigh evidence and evaluate testimony.

Id. The juvenile court’s discretion in determining the best interests of Y.W., J.W., and

T.W. with an order of permanent custody is accorded the utmost respect due to the nature

of the proceeding and the impact on the lives of the parties concerned. Id.

       {¶ 21} Despite appellant’s assertion that full-time employment prohibits her case

plan compliance, our review of the record indicates appellant’s sporadic visitations and

receipt of treatment services were not limited to her brief periods of employment. Nor

were they the sole concerns articulated by the juvenile court when it reached its decision.

       {¶ 22} Prior to terminating appellant’s parental rights and granting permanent

custody of Y.W., J.W., and T.W. to appellee pursuant to R.C. 2151.353(A)(4), the

juvenile court must find clear and convincing evidence of both prongs of the permanent

custody test: (1) that the children are abandoned, orphaned, have been in the temporary

custody of the agency for at least 12 months of a consecutive 22-month period, or that

they cannot be placed with either parent within a reasonable time or should not be placed

with either parent, based on an analysis under R.C. 2151.414(E); and (2) that the grant of

permanent custody to the agency is in the best interest of the children, based on an

analysis under R.C. 2151.414(D). In re B.K., 6th Dist. Lucas No. L-17-1082, 2017-Ohio-

7773, ¶ 16; R.C. 2151.414(B)(1) and (2).

       {¶ 23} “Clear and convincing evidence is that which is sufficient to produce in the

mind of the trier of fact a firm belief or conviction as to the facts sought to be

established.” In re T.S., 6th Dist. Wood No. WD-16-016, 2016-Ohio-5273, ¶ 17. It is



8.
more than a preponderance of evidence but less than beyond a reasonable doubt. In re

Kh.M., 6th Dist. Lucas Nos. L-16-1199, L-16-1223, 2017-Ohio-8706, ¶ 21.

      {¶ 24} The following statutes are relevant to this appeal.

      {¶ 25} R.C. 2151.353(A)(4) states:

             If a child is adjudicated an abused, neglected, or dependent child, the

      court may make any of the following orders of disposition: * * * (4)

      Commit the child to the permanent custody of a public children services

      agency * * *, if the court determines in accordance with [R.C. 2151.414(E)]

      that the child cannot be placed with one of the child’s parents within a

      reasonable time or should not be placed with either parent and determines

      in accordance with [R.C. 2151.414(D)(1)] that the permanent commitment

      is in the best interest of the child. If the court grants permanent custody

      under this division, the court, upon the request of any party, shall file a

      written opinion setting forth its findings of fact and conclusions of law in

      relation to the proceeding.

      {¶ 26} We find the record contains ample evidence showing the juvenile court

complied with the requirements of R.C. 2151.353(A)(4).

      {¶ 27} R.C. 2151.414(E)(1) states:

             In determining at a hearing held * * * for the purposes of [R.C.

      2151.353(A)(4)] whether a child cannot be placed with either parent within

      a reasonable period of time or should not be placed with the parents, the



9.
      court shall consider all relevant evidence. If the court determines, by clear

      and convincing evidence, at a hearing held * * * for the purposes of [R.C.

      2151.353(A)(4)] that one or more of the following exist as to each of the

      child’s parents, the court shall enter a finding that the child cannot be

      placed with either parent within a reasonable time or should not be placed

      with either parent:

             Following the placement of the child outside the child’s home and

      notwithstanding reasonable case planning and diligent efforts by the agency

      to assist the parents to remedy the problems that initially caused the child to

      be placed outside the home, the parent has failed continuously and

      repeatedly to substantially remedy the conditions causing the child to be

      placed outside the child’s home. In determining whether the parents have

      substantially remedied those conditions, the court shall consider parental

      utilization of medical, psychiatric, psychological, and other social and

      rehabilitative services and material resources that were made available to

      the parents for the purpose of changing parental conduct to allow them to

      resume and maintain parental duties.

      {¶ 28} We find the record contains the clear and convincing evidence supporting

the juvenile court’s findings pursuant to R.C. 2151.414(E)(1). In 2012 appellee was

involved with Y.W. because appellant had mental health and substance abuse issues and

lacked support with the newborn, Y.W. In 2014 appellee was involved with Y.W. and



10.
J.W. because appellant had, again, mental health and substance abuse issues and lacked

adequate housing conditions and parenting skills with the newborn, J.W, and Y.W. In

2014 appellee again was involved with J.W. because appellant was intoxicated and J.W.

was punched in the head, fell backwards, hit her head, and rushed to the emergency

room. Appellant received substance abuse treatment, mental health services, parenting

classes and housing services and was reunified with Y.W. and J.W. in January, 2015.

       {¶ 29} In the current matter, by September 2015 appellee was again involved with

Y.W. and J.W., plus the newborn, T.W., because the police found appellant was driving

intoxicated and incoherent. Once again appellant’s case plan included substance abuse

treatment, mental health services, parenting classes and housing services. Appellant

admitted during the hearing she was non-compliant with her treatments and medications

and had tested positive for alcohol as recently as May 2017, though she claimed her

sobriety date was April 22, 2017. The evidence is clear and convincing that appellant has

failed continuously and repeatedly to substantially remedy the conditions initially causing

her children to be placed outside the home.

       {¶ 30} R.C. 2151.414(E)(2) continues: “(2) Chronic mental illness, chronic

emotional illness, intellectual disability, physical disability, or chemical dependency of

the parent that is so severe that it makes the parent unable to provide an adequate

permanent home for the child at the present time and, as anticipated, within one year after

the court holds the hearing * * * for the purposes of [R.C. 2151.353(A)(4)].”




11.
       {¶ 31} We find the record contains the clear and convincing evidence supporting

the juvenile court’s findings pursuant to R.C. 2151.414(E)(2). Appellant was diagnosed

with borderline intellectual functioning, PTSD, bipolar, depression, expressive language

disorder, and alcohol substance abuse. She failed Drug Court. She failed an alcohol

screen in May 2017, which she disputes. She appeared at Unison, a service provider, on

May 22, 2017, intoxicated. She failed to take her prescribed medication for depression.

Her explanation at the hearing was simply, “I started getting better facing the fact that I

put my kids in danger. I stopped taking my medicine.” She failed P.C.I.T.

       {¶ 32} Appellant was arrested in December 2016 for an alcohol-related incident at

a carryout unrelated to this matter. She did not have housing until April 2017. She had

only sporadic employment for two to three weeks at a time until the hearing when

appellant testified she had been employed for a month or so. Appellant was late to the

hearing thinking it was the following day, even though appellant promised she would

keep a calendar to better track appointments and court dates.

       {¶ 33} Lapses in receiving services, tracking the services her children were

receiving, or her visitations were not associated by appellant with her sickle cell anemia

until the permanent custody hearing. The record shows her sickle cell anemia diagnosis

was self-identified by appellant at the hearing. She provided no testimony, whether on

direct or cross-examination, to associate her sickle cell anemia with, for example, any

particular absence from a treatment service or visitation or failure to take her

medications. The evidence is clear and convincing appellant has for many years chronic



12.
mental illness, chronic emotional illness, intellectual disability, physical disability, or

chemical dependency that is so severe that it makes the parent unable to provide an

adequate permanent home for the children in the time required by law.

       {¶ 34} R.C. 2151.414(E)(4) continues: “(4) The parent has demonstrated a lack of

commitment toward the child by failing to regularly support, visit, or communicate with

the child when able to do so, or by other actions showing an unwillingness to provide an

adequate permanent home for the child.”

       {¶ 35} We find the record contains the clear and convincing evidence supporting

the juvenile court’s findings pursuant to R.C. 2151.414(E)(4). Appellant was scheduled

to visit her children twice a week, and her compliance rate was 50-63%. Appellant

showed up intoxicated at Unison, a service provider, on May 22, 2017, who reported it

her current caseworker. Appellant’s parenting skills remained an issue because she

missed three out of five of her parenting classes and did not successfully complete the

service. She did not have confirmed independent housing as of May 5, 2017, although

appellant testified she had stable housing in April 2017. Appellant was non-compliant in

each of the areas of case plan services she required.

       {¶ 36} The former caseworker testified she observed a distinct lack of interest by

appellant towards her children. Both Y.W. and J.W. receive special needs services

through school; Y.W. for cognitive and speech delays and occupational therapy and J.W.

for possible autism. Appellant wasn’t interested once she got the children back [in 2015]

to make sure she got the children to their services “and help the child after the hour of



13.
speech therapy on a regular basis at home to keep those skills going.” She testified there

was a chronic lack of progress:

              A: Well, the lack of consistency in mom’s services. The lack of

       progress. She’s still not able to verbalize why the children came into

       custody this time [September 2015] with her drinking and driving. The

       lack of just her visits have been real sporadic. There was a point in time a

       couple of months when she barely made 50 percent of her visits, and that

       really upset the children, and mom didn’t understand why – why that would

       upset the children. I also tried to get her to interact a lot more hands-on

       with the children. I bought [sic] her a bag with a bunch of activities for

       [Y.W.] and [J.W.] to use. Like, for example, tracing shapes, tracing letters.

       Neither child can print a single letter to spell their name. And those were

       the kinds of things that I tried to get her involved in and she didn’t see the

       importance of it. And second of all, she just – she didn’t do it when she

       was in visits with the children.

              Q: What did she do in visits?

              A: Well, if she brought food, she fed them. If she didn’t bring food,

       then she would ask our staff for food to feed the children.

              Q: And did you observe visits with her?

              A: The majority of the time, yes.

              Q: And how was her interaction with the children?



14.
             A: The youngest one [T.W.] pretty much was strapped in a carrier.

      Virtually no interaction with that child at all. [Y.W.] who really, really

      wanted mom’s attention, she’s a very needy child, was kind of brushed off

      to take care of [J.W.].

             Q: And did you discuss these issues with mom?

             A: Repeatedly.

             Q: And what would she tell you?

             A: She just didn’t see what I was seeing.

             Q: Did that concern you?

             A: Yes, it did.

             Q: And what about it concerned you?

             A: Well, again, her lack of hands-on, her lack of interaction with her

      children, asking about homework, trying to help them with homework,

      trying to help them improve their hand-eye coordination. They’re both in

      occupational therapy. But she just – she just didn’t see why those things

      were important.

      {¶ 37} At the hearing, appellant testified that she believed only one of her

children, Y.W., has special needs.

             Q: And what are those needs?

             A: She have [sic] a speech problem. She got a piece of bullet stuck

      in her back and she have [sic] a mild hearing loss.



15.
              Court: Pardon? She has a ---

              A: She has a mild hearing loss.

       {¶ 38} The evidence is clear and convincing appellant has demonstrated a lack of

commitment toward her children by failing to regularly support, visit, or communicate

with them when able to do so, or by other actions showing an unwillingness to provide an

adequate permanent home for them.

       {¶ 39} R.C. 2151.414(E)(11) continues with a burden shift to the appellant: “(11)

The parent has had parental rights involuntarily terminated with respect to a sibling of the

[children] * * * under an existing or former law of this state, * * * and the parent has

failed to provide clear and convincing evidence to prove that, notwithstanding the prior

termination, the parent can provide a legally secure permanent placement and adequate

care for the health, welfare, and safety of the [children].”

       {¶ 40} We find the record contains the clear and convincing evidence supporting

the juvenile court’s findings pursuant to R.C. 2151.414(E)(11). It is undisputed in 2010

appellant, while she was a minor, gave birth to a son, D.W., and because of her inability

to care for D.W., the child was permanently removed from her custody. D.W. is a sibling

to Y.W., J.W. and T.W.

       {¶ 41} In turn, appellant failed to meet her clear and convincing burden that,

notwithstanding the prior termination of parental rights to D.W., she can provide a legally

secure permanent placement and adequate care for the health, welfare, and safety of

Y.W., J.W. and T.W. As previously indicated, appellant demonstrated a significant lack



16.
of progress in the treatment of her substance abuse and mental health issues. At the time

of the hearing, appellant wasn’t actively in any services and was unsuccessfully

discharged from all services she started. Appellant testified she had been sober since

April 22, 2017. However, there was evidence of a failed alcohol screen in May, 2017,

and of appellant’s intoxication on May 22, 2017 when she arrived at Unison.

       {¶ 42} Appellant testified that her sickle cell anemia makes her blood drop causing

her to get “weak and dizzy.” Appellant argues her sickle cell anemia is a cause of her

unsuccessful treatment services and lack of visitations. However, appellant also argues

employment is a cause. Moreover, appellant testified at the hearing a main cause for her

non-compliance is transportation to the service providers or to the visitations. Her bus

tokens ran out, and she failed to notify her caseworker to get her more. Appellant also

testified another main cause is because she simply forgets.

              Q: Can you tell the Court why they may be concerned [regarding

       your commitment to these case plan services]?

              A: They’re probably concerned because, like, half the time I get in

       my classes and then I be [sic] continuing to do it and then I stop all of a

       sudden. Like, I miss my appointments with no calls and no shows. So half

       the time I forget.

       {¶ 43} The record shows appellant failed to meet her clear and convincing

evidence burden to demonstrate she can provide a legally secure permanent placement

and adequate care for the health, welfare, and safety of Y.W., J.W. and T.W.



17.
       {¶ 44} We do not find the juvenile court clearly lost its way to create such a

manifest miscarriage of justice as to require reversal of the judgment regarding the

permanent custody of Y.W., J.W. and T.W.

       {¶ 45} Appellant’s first assignment of error is not well-taken.

                          II. Ineffective Assistance of Counsel

       {¶ 46} In support of her second assignment of error, appellant argues she received

ineffective assistance of counsel because “her trial attorney did not introduce any medical

records corroborating her diagnosis, treatments, etc.” of her sickle cell anemia. Appellant

argues her inconsistent performance as to case plan services was due to her sickle cell

anemia, which caused her to be weak, dizzy and inactive. Consequently, appellant argues

“there was a reasonable probability that the introduction of medical records of [her]

sickle cell anemia would have influenced the outcome of this matter.”

       {¶ 47} Appellee argues in response that appellant was not denied effective

assistance of counsel because the presentation of evidence is a tactical decision. Appellee

argues appellant’s trial counsel participated “actively and competently throughout the

case” and cross-examined each witness at the permanent custody hearing. Appellee

further argues the record shows appellant testified on her own behalf as to her medical

condition.

       {¶ 48} An ineffective assistance of counsel claim must overcome the strong

presumption that a properly licensed Ohio lawyer is competent. State v. Roberson, 6th




18.
Dist. Lucas No. L-16-1131, 2017-Ohio-4339, ¶ 95. The record does not show appellant

questions the licensure of her attorney, so the attorney’s competence is presumed.

       {¶ 49} To overcome this presumption of competence, appellant has the burden in

an ineffective assistance of counsel claim to show both deficient performance by her

attorney below an objective standard of reasonable representation and a reasonable

probability of prejudice that but for her attorney’s errors, the juvenile court could not

have reached its judgment on permanent custody. Id.

       {¶ 50} “Debatable trial tactics generally do not constitute a deprivation of

effective counsel.” State v. Phillips, 74 Ohio St. 3d 72, 85, 656 N.E.2d 643 (1995).

Evidence introduced through appellant’s testimony regarding her sickle cell anemia on

direct and cross-examination was reasonable at the time appellant’s attorney made

decisions regarding such evidence. Id. We find that the record shows no errors by

appellant’s attorney so serious as to deprive appellant of a fair proceeding and to render

the juvenile court’s judgment on permanent custody unreliable. Id. at 84. The record

reflects ample evidence presented to the juvenile court unrelated to appellant’s sickle cell

anemia with which to support the judgment regarding permanent custody of Y.W., J.W.

and T.W. We find appellant failed to meet her burden in an ineffective assistance of

counsel claim.

       {¶ 51} Appellant’s second assignment of error is not well-taken.

       {¶ 52} On consideration whereof, we find the judgment of the juvenile court

terminating appellant’s parental rights and granting permanent custody of Y.W., J.W. and



19.
T.W. to appellee was supported by clear and convincing evidence. The judgment of the

Lucas County Court of Common Pleas, Juvenile Division, is affirmed. Appellant is

ordered to pay costs of this appeal pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




20.